Citation Nr: 9927268	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-23 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress 
disorder.

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 


REMAND

The veteran claims that he is entitled to service connection 
for hypertension and for coronary artery disease as secondary 
to his service-connected post-traumatic stress disorder.  The 
veteran's appeal was certified to the Board in April 1999.  
In June 1999 the veteran requested that he be provided a 
videoconference hearing in St. Louis, Missouri, before a 
member of the Board.  Since the veteran submitted his request 
for a hearing within 90 days of certification of his appeal 
to the Board, such a hearing must be provided.  38 C.F.R. 
§ 20.1304(a) (1998).

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a video conference hearing 
before a member of the Board at the St. 
Louis, Missouri RO.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


